


Exhibit 10.23

 

WALTER INDUSTRIES, INC.

INVOLUNTARY SEVERANCE BENEFIT PLAN

 

EFFECTIVE AS OF JANUARY 1, 2008

 

--------------------------------------------------------------------------------


 

WALTER INDUSTRIES, INC.

INVOLUNTARY SEVERANCE BENEFIT PLAN

EFFECTIVE AS OF JANUARY 1, 2008

 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

1.

POLICY

1

 

 

 

2.

DEFINITIONS

1

 

 

 

3.

ELIGIBILITY AND PARTICIPATION

5

 

 

 

4.

SEVERANCE PAY

6

 

 

 

5.

DISTRIBUTION OF BENEFITS

9

 

 

 

6.

PLAN ADMINISTRATION

11

 

 

 

7.

PLAN MODIFICATION OR TERMINATION

12

 

 

 

8.

GENERAL PROVISIONS

12

 

--------------------------------------------------------------------------------


 

WALTER INDUSTRIES, INC.

INVOLUNTARY SEVERANCE BENEFIT PLAN

EFFECTIVE AS OF JANUARY 1, 2008

 

THIS INVOLUNTARY SEVERANCE BENEFIT PLAN is hereby established effective the 1st
day of January, 2008, by Walter Industries, Inc. (the “Company”).

 


1.                                      POLICY


 

Circumstances may make it necessary for an employee to be involuntarily
separated from employment with Walter Industries, Inc. This involuntary
severance benefit plan has been established to assist eligible terminating
Employees of the Participating Employer affected by such circumstances to reduce
the adverse financial effects of their termination of employment.  All other
policies, practices, procedures and plans providing for severance payments,
whether known as severance pay, separation pay, termination pay, notice, layoff
allowance, supplemental unemployment benefits, or the like, on behalf of
Participants (except for any Change of Control Severance Agreement or Employment
Agreement between the Participant and the Service Recipient), are hereby
superseded.

 


2.                                      DEFINITIONS


 

2.1                                 “Board” shall mean the Board of Directors of
the Company.

 

2.2                                 “Cause” shall include, but is not limited
to:

 

(a)                                  Acts or omissions constituting dishonesty,
potential breach of fiduciary obligation or intentional wrongdoing or
malfeasance, potential violation or negligent disregard for workplace rules and
procedures, insubordination, theft, violent acts or threats of violence or
possession of alcohol or controlled substances on the property of a
Participating Employer;

 

(b)                                 Conviction of a criminal violation involving
fraud or dishonesty;

 

(c)                                  The failure to materially satisfy the
conditions and requirements of an Employee’s employment with a Participating
Employer, and such failure by its nature is incapable of being cured, or such
failure remains uncured for more than 30 days following receipt by the Employee
of written notice from the Participating Employer specifying the nature of the
failure and demanding the cure thereof.  For purposes of this Section,
inattention by the Employee to his duties shall be deemed a failure capable of
cure.

 

Cause shall be determined by the Plan Administrator in its sole discretion.

 

1

--------------------------------------------------------------------------------


 

2.3                                 “Code” means the Internal Revenue Code of
1986, as amended, and any successor statute.

 

2.4                                 “Company” means Walter Industries, Inc. and
any successor thereto by merger, purchase or otherwise which expressly adopts
the Plan.

 

2.5                                 “Effective Date” of the Plan is January 1,
2008.

 

2.6                                 “Eligible Employee” means an Employee who is
employed at the corporate headquarters of Walter Industries, Inc. or any other
Participating Employer as a Salaried Employee or Non-Union Hourly Employee.  No
temporary, occasional or seasonal Employee, as defined within the payroll
records of the Participating Employer, is an Eligible Employee under the Plan. 
Further, Employees covered by a collective bargaining agreement will not be
considered Eligible Employees.  An employee who is on a leave of absence covered
by the Family and Medical Leave Act, or who is otherwise on a leave of absence
with guaranteed reinstatement rights, shall be deemed to qualify as an Eligible
Employee if, immediately prior to taking such leave of absence, he would have
qualified as an Eligible Employee.

 

Each Eligible Employee shall be provided with notice indicating that he is
eligible for the Plan and has been categorized into one of four groups (Group A,
Group B, Group C or Group D)  by the Compensation Committee of the Board.  The
Compensation Committee of the Board of Directors has the sole discretion to
determine to which group an Eligible Employee belongs.

 

2.7                                 “Employee” means any common law employee
employed by a Participating Employer.

 

2.8                                 “Good Reason” means existence of the
following conditions, arising without the Eligible Employee’s consent:  the
Participating Employer requiring the Eligible Employee to be based at a location
in excess of fifty (50) miles from the location of the Eligible Employee’s
principal job location, and/or a material reduction of the Eligible Employee’s
base salary from his previous position.  Notwithstanding anything to the
contrary, the existence of any of the above conditions shall not constitute Good
Reason unless the Eligible Employee provides notice to the Participating
Employer of the existence of the condition within 90 days after the initial
existence of the condition and the Participating Employer does not remedy the
condition within 30 days after it receives such notice.

 

2.9                                 “Individual Employment Agreement” means any
Change of Control Severance Agreement or Employment Agreement between the
Employee and a Participating Employer that provides benefits upon Separation
from Service.

 

2.10                           “Involuntary Separation from Service” means a
Separation form Service without Cause due to:

 

2

--------------------------------------------------------------------------------


 

(a)                                  a reduction in work force (including
layoffs and consolidations of operations);

 

(b)                                 the transfer of work to another location; or

 

(c)                                  a determination that an Employee’s ability
to satisfy the criteria of his position has declined through no fault of the
Employee as determined in the sole discretion of the Plan Administrator.

 

For purposes of the Plan, an Involuntary Separation from Service includes a
Separation from Service for Good Reason, provided that the Separation from
Service occurs within two (2) years following the initial existence of Good
Reason.  The foregoing definition is intended to meet the definition of an
“involuntary separation from service” within the meaning of Treasury Regulations
Section 1.409A-1(n)(1), and the safe harbor under Treasury Regulations
Section 1.409A-1(n)(2)(ii) for treating a “voluntary separation from service” as
an Involuntary Separation from Service, and both shall be interpreted,
construed, administered, and applied consistently therewith.

 

2.11                           “Non-Union Hourly Employee” means an Employee
identified as a “Non-Union Hourly Employee” within the payroll records of the
Participating Employer.

 

2.12                           “Participant” means an Eligible Employee who
participates in the Plan pursuant to the provisions of Article 3.

 

2.13                           “Participating Employer” means the Company and
any other Service Recipient that adopts this Plan as set forth on Appendix A, as
amended from time to time.

 

2.14                           “Pay” means the annual base rate of pay of an
Eligible Employee on his Severance Date at his stated rate as set forth within
the payroll records of the Participating Employer.  “Pay” does not include any
remuneration other than base salary.  “Week’s Pay” and “Month’s Pay” shall be
calculated in accordance with a Participating Employer’s regular payroll
procedures (including the division of annual base rate of pay by 52 for Week’s
Pay, and 12 for Month’s Pay). For part-time Employees, the base rate of pay will
be a pro-rated salary computation based on the ratio of scheduled part-time
hours compared to scheduled full-time hours during the twelve (12) months
immediately preceding his Severance Date.  The annual base rate of pay for
Employees subject to a sales commission plan shall be based on the actual
earnings during the most recent 24-month period.

 

2.15                           “Plan” means the Walter Industries, Inc.
Involuntary Severance Benefit Plan as set forth herein, as amended from time to
time.

 

2.16                           “Plan Administrator” means the Company.

 

3

--------------------------------------------------------------------------------


 

2.17                           “Plan Year” means the twelve (12) consecutive
month period beginning on January 1 and ending on December 31.

 

2.18                           “Salaried Employee” means an Employee identified
as a “Salaried Employee” within the payroll records of the Participating
Employer.

 

2.19                           “Separation Agreement, Waiver and General
Release” means the documentation prescribed by the Plan Administrator pursuant
to which a Participant waives and/or releases any and all claims, demands or
causes of action of any kind whatsoever arising out of the Participant’s
employment and/or termination of employment.

 

2.20                           “Separation from Service” means the termination
of the Employee’s employment with the Service Recipient, determined as follows:

 

(a)                                  The Employee’s employment will be
considered terminated effective as of the date that both the Employee and the
Participating Employer reasonably anticipate, based on all of the facts and
circumstances, that either (A) no services will be performed by the Employee for
the Service Recipient after such date, whether as an employee or as an
independent contractor, or (B) the level of bona fide services that the Employee
will perform for the Service Recipient after such date, whether as an employee
or as an independent contractor, will be permanently reduced to no more than
twenty percent (20%) of the average level of bona fide services the Employee
performed over the immediately preceding thirty-six (36) month period (or, if
less, the Employee’s full period of service to the Service Recipient).

 

(b)                                 If the Employee is on a “bona fide leave of
absence” (as defined below) from the Service Recipient, the Employee’s
employment will be considered terminated, notwithstanding that the Employee is
reasonably expected to return to perform services for the Service Recipient (at
a level such that the Employee’s employment is not terminated pursuant to
subsection (a) above), on the later of: (A) the first date immediately following
the end of the Six-Month Period (as defined below), or (B) the date the
Employee’s right to reemployment under applicable law or contract, if any,
expires. A “bona fide leave of absence” is a leave of absence, including
military leave or sick leave, in which there is a reasonable expectation that
the Employee will return to perform service for the Service Recipient. The
“Six-Month Period” is the period that begins on the date the leave of absence
commences and ends on the date that is six months thereafter.

 

(c)                                  The foregoing definition is intended to
meet the requirements for a “separation from service” from the Service Recipient
within the meaning of Section 409A(a)(2)(A)(i) of the Code and Treasury
Regulations Section 1.409A-1(h), and shall be interpreted, construed,
administered and applied consistently therewith. Without limiting the generality
of the foregoing, for purposes of this

 

4

--------------------------------------------------------------------------------


 

definition, the definition of the term “Participating Employer” set forth below
shall be modified as provided in Treasury Regulations Section 1.409A-1(h)(3).

 

2.21                           “Service” means the Employee’s periods of
eligible service with the Service Recipient or any other entity that was a
Service Recipient at the time the service was performed.  For purposes of
determining Service for each Employee who was employed by a Participating
Employer on January 1, 2008, all continuous service ending with a Severance Date
will be taken into account.  In addition, non-continuous periods of service will
be taken into account under the following limited circumstances:  If an Employee
has terminated employment with a Participating Employer after January 1, 2008
and has been rehired within less than six (6) months, prior service as an
Employee of a Participating Employer will be taken into consideration.

 

2.22                           “Service Recipient” means the Company or an
affiliate of the Company for which the Employee performs services and any
affiliates of the Company or a subsidiary of the Company that are required to be
considered a single employer under Sections 414(b) and 414(c) of the Code.

 

2.23                           “Severance Date” means the date after the
Effective Date on which an Employee involuntarily has a Separation from Service
without Cause.

 

2.24                           “Severance Pay” or “Severance Payment” or
“Severance Payments” means payments to eligible Employees pursuant to Section 4
hereof.

 

2.25                           “Specified Employee” means a key employee of the
Service Recipient within the meaning of Section 409A(a)(2)(B)(i) of the Code and
Treasury Regulations Section 1.409A-1(i), as determined in accordance with the
procedures adopted by the Company that are then in effect, or, if no such
procedures are then in effect, in accordance with the default procedures set
forth in Treasury Regulations Section 1.409A-1(i).

 

2.26                           “Staff Reduction Policy” means any administrative
policy adopted by the Company, as in effect from time to time, and attached
hereto as Appendix B, which sets forth the policies for the Participating
Employer with respect to management initiated terminations resulting from
force/skills and balances, site closings, and job eliminations.

 

2.27                           “Year of Service” means each twelve (12) months
of Service.  “Years of Service” shall be determined as of the Employee’s
Severance Date.

 


3.                                      ELIGIBILITY AND PARTICIPATION


 

3.1                                 An Eligible Employee will become a
Participant under the Plan for purposes of receiving benefits upon his Severance
Date.

 

5

--------------------------------------------------------------------------------


 

The Plan Administrator shall have complete power and discretion to determine if
and when an Eligible Employee shall participate in the Plan; provided, however,
that the Plan Administrator’s decision shall be made in accordance with the
terms of the Plan and the requirements of any Staff Reduction Policy.

 

3.2                                 An Employee shall not be eligible to receive
a benefit from the Plan if his Separation from Service occurs by reason of death
or disability, as determined in the discretion of the Board (other than any
disability described in, and subject to, Section 4.8) or if the Separation from
Service is for Cause or is voluntary (unless such voluntary Separation from
Service is for a Good Reason).

 


4.                                      SEVERANCE PAY


 

4.1                                 Basic Severance.  Each Participant who
incurs a Severance Date and is not provided severance benefits under an
Individual Employment Agreement shall be entitled to receive basic Severance Pay
pursuant to this Section 4.1.  The amount of basic Severance Pay to be paid to a
Participant shall be determined in accordance with the following schedule:

 

Years of Service

 

Pay

 

 

 

Less than 1 year

 

1 week

1 year or more

 

½ month

 

4.2                                 Additional Severance.  Except as otherwise
provided in this Section 4, each Participant who incurs a Severance Date and is
not provided severance benefits under an Individual Employment Agreement will be
entitled to the greater of the Severance Pay provided by Option A or Option B
below:

 

(a)                                  Option A:  Two weeks Severance Pay per
Years of Service, minus the Basic Severance Pay set forth in Section 4.1, up to
a maximum of fifty-two (52) weeks’ Pay and a minimum of four (4) weeks’ Pay for
each salaried exempt Employee, and a maximum of twenty-six (26) weeks’ Pay and a
minimum of four (4) weeks’ Pay for a Non-Union Non-Exempt or Non-Union Hourly
Employee.

 

(b)                                 Option B:  Basic Severance as noted in
Section 4.1, plus the combination of (1), (2), and (3) below, as applicable:

 

(1)                                  Participants age 40 through 45 at the time
of their Severance Date will receive an additional half month’s Pay.

 

(2)                                  Participants age 46 and above at the time
of their Severance Date will receive one additional month’s Pay.

 

(3)                                  Severance Pay determined in accordance with
the following schedule:

 

6

--------------------------------------------------------------------------------


 

Years of Service

 

Pay

 

 

 

Less than 1 year

 

1 week

1 to 3 years

 

½ month

3 to 6 years

 

1 month

6 to 9 years

 

1 ½ months

9 to 12 years

 

2 ½ months

12 to 15 years

 

3 months

15 to 18 years

 

3 ½ months

18 to 21 years

 

4 ½ months

21 to 24 years

 

5 months

24 to 27 years

 

5 ½ months

27 + years

 

6 months

 

(4)  A Non-Union Non-Exempt or Non-Union Hourly Employee is entitled to a
maximum of 32.5 weeks of Severance Pay when combining the Basic Severance set
forth in Section 4.1 and this Severance set forth in Option B.

 

4.3                                 Additional Group Severance.

 

(a)                                  Group A employees will receive 26 weeks of
Severance Pay in addition to Severance Pay provided by an Individual Employment
Agreement or Severance Pay as defined and provided in Sections 4.1 and 4.2.

 

(b)                                 Group B employees will receive 13 weeks of
Severance Pay in addition to Severance Pay provided by an Individual Employment
Agreement or Severance Pay as defined and provided in Sections 4.1 and 4.2.

 

(c)                                  Group C employees (salaried exempt
Employees not in Group A or Group B) will not receive any additional group
severance pursuant to this section.

 

(d)                                 Group D employees (Non-Union Non-Exempt and
Non-Union Hourly Employees) will not receive any additional group severance
pursuant to this section.

 

4.4                                 The additional Severance Pay described in
Sections 4.2 and 4.3 shall be contingent upon the Participant’s timely execution
of a Separation Agreement, Waiver and General Release, which releases and
discharges each Participating Employer and Affiliate (and its officers,
employees and agents) from all claims, demands or causes of action of any kind
whatsoever arising out of the Participant’s employment and termination of
employment.  No Participant shall be eligible to receive additional Severance
Pay unless he executes a Separation Agreement, Waiver and General Release in a
manner as may be prescribed by the Plan Administrator.

 

7

--------------------------------------------------------------------------------

 

4.5                                 To the extent permitted by law, if the
Participating Employer is obligated by law to pay any severance type
remuneration other than unemployment compensation, including but not limited to
payments pursuant to the Worker Adjustment and Retraining Notification Act
(WARN), on account of, or in connection with, a Participant’s termination of
employment on a Severance Date, the Severance Payments pursuant to this Article,
as applicable, shall be reduced, dollar for dollar, by the amount of any such
remuneration, without regard to the minimum amount of Severance Pay specified in
this Article, as applicable.

 

4.6                                 To the extent permitted by law and unless
otherwise provided by an administrative policy adopted by the Company, the
amount of an Employee’s Severance Pay will be reduced by any amounts the
Employee owes a Participating Employer or other Service Recipient, including but
not limited to, salary and expense advances and employee loans, as of the
Severance Date.

 

4.7                                 Notwithstanding any other provision of the
Plan and unless otherwise provided by an administrative policy adopted by the
Company, if a Participant violates the Company’s business practices and/or
policies and/or fails to continue to fulfill his obligations not to disclose the
private, confidential or proprietary information of the Service Recipient, the
Participant shall not be entitled to receive any payment pursuant to Sections
4.2 or 4.3, or if payments have been made, he will be required to repay to the
Company all Plan payments.

 

4.8                                 If an Employee incurs an Involuntary
Separation from Service without Cause while receiving disability benefits from
the Participating Employer, the Severance Payments pursuant to this Article, as
applicable, shall be reduced, dollar for dollar, by the amount of any such
disability payments to the Employee, without regard to the minimum amount of
Severance Pay specified in this Article.

 

4.9                                 If a Participant becomes (a) reemployed by
(i) the Company, (ii) any Service Recipient, or (iii) any other company that
participates in any retirement plan sponsored by Walter Industries, Inc. that is
tax-qualified under Internal Revenue Code Section 401(a), or (b) employed within
sixty (60) days of his Severance Date by any purchaser or surviving business of
the Company, then the Participant shall not be entitled to receive any payment
under the terms of this Plan.  If a former Participant has received a payment
and becomes reemployed (or employed, as described above), he shall be required
to repay to the Participating Employer the difference between the total number
of weeks for which payments were made and the number of weeks from the former
Participant’s Severance Date to the effective date of his reemployment.  For
example, if the Participant receives sixteen (16) weeks’ Pay and is reemployed
after eight (8) weeks, the equivalent of eight (8) weeks’ Pay must be repaid to
the Participating Employer.

 

4.10                           Unless an Individual Employment Agreement
provides otherwise, and notwithstanding anything above in this Article 4, if a
Participant is a “disqualified individual” (as defined in Section 280G(c) of the
Code), and the Severance Payment

 

8

--------------------------------------------------------------------------------


 

provided for in this Article 4, together with any other payments which the
Participant has the right to receive from a Participating Employer (or other
Service Recipient), would constitute a “parachute payment” (as defined in
Section 280(G)(b)(2) of the Code), the Severance Payment shall be reduced.  The
reduction shall be in an amount so that the present value of the total amount
received by the Participant from the Participating Employer (or other Service
Recipient) will be one dollar ($1.00) less than three (3) times the Employee’s
base amount (as defined in Section 280G of the Code) and so that no portion of
the amounts received by the Employee shall be subject to the excise tax imposed
by Section 4999 of the Code (excise tax).  The determination as to whether any
reduction in the Severance Payment is necessary shall be made by the Plan
Administrator in good faith, and the determination shall be conclusive and
binding on the Participant.  If through error or otherwise the Participant
should receive payments under this Plan, together with other payments the
Participant has the right to receive from the Participating Employer (or other
Service Recipient), excluding deferred compensation plan payments, in excess of
one dollar ($1.00) less than three times his base amount, the Participant shall
immediately repay the excess to his employer upon notification that an
overpayment has been made.

 

4.11                           The Plan Administrator will provide an Employee
with a notification of the Employee’s right to continue health and dental
insurance coverage (hereinafter referred to as “Health Insurance”) under COBRA
(ERISA §§ 601-606; 29 USCS §§ 1161-1166) as a result of his Severance Date in
accordance with the Participating Employer’s usual procedures. If an Employee
does not elect continuation coverage under COBRA, the Employee’s health and
dental insurance coverage will cease in accordance with the Participating
Employer’s usual practice as permitted under applicable law and the terms of the
relevant benefit plan document and/or underlying insurance policy.

 


5.                                      DISTRIBUTION OF BENEFITS


 

5.1                                 (a)                                  Except
as set forth in Section 5.1(b), basic Severance Pay to which a Participant may
be entitled pursuant to Section 4.1 shall be paid under the regular payroll
schedule in effect on the Severance Date, starting not later than fifteen (15)
days following the Participant’s Severance Date.  Additional Severance Pay to
which a Participant may be entitled pursuant to Sections 4.2 and/or 4.3 shall be
paid on regular paydays, starting after the full amount of basic Severance Pay
is paid to a Participant.

 

All applicable federal, state and local taxes (including Social Security taxes)
and all other welfare benefit plan coverage payments will be deducted and
withheld from all Severance Payments.

 

Subject to the requirements of Section 409A, the Employee shall be eligible to
receive payment for any earned and unused vacation, in accordance with the
Participating Employer’s policy in existence on the Severance Date.

 

9

--------------------------------------------------------------------------------


 

(b)                                 If the Participant is a Specified Employee
as of his Severance Date, to the extent the Participant is entitled to receive
any benefit or payment under this Plan that constitutes deferred compensation
within the meaning of Section 409A (and exceeds the limits on any exceptions to
deferred compensation permitted under Section 409A with respect to severance pay
and other types of payments) of the Code (after first accounting for all other
separation pay, as that term is defined under Section 409A of the Code, to be
paid or provided to the Participant, including under any Individual Employment
Agreement) before the date that is six (6) months after the Severance Date, such
benefits or payments shall not be provided or paid to the Participant on the
date otherwise required to be provided or paid. Instead, all such amounts shall
be accumulated and paid in a single lump sum to the Participant on the first
business day after the date that is six (6) months after the Severance Date. All
benefits or payments otherwise required to be provided or paid on or after the
date that is six (6) months after the Severance Date shall not be affected by
this Section 5(b) and shall be provided or paid in accordance with the payment
schedule applicable to such benefit or payment under this Plan. Prior to the
imposition of the six month delay as set forth in this Section 5.1(b), it is
intended that (i) each installment under this Plan be regarded as a separate
“payment” for purposes of Treasury Regulations Section 1.409A-2(b)(2)(i), and
(ii) all benefits or payments provided under this Plan satisfy, to the greatest
extent possible, the exemptions from the application of Section 409A provided
under Treasury Regulations Sections 1.409A-1(b)(4) (short-term deferral) or
1.409A-1(b)(9) (certain separation pay plans). This Section 5.1(b) is intended
to comply with the requirements of Section 409A(a)(2)(B)(i) of the Code and
shall be interpreted, construed, administered and applied consistently
therewith.

 

5.2                                 Severance Payments shall be made from the
general assets of the Participant’s Participating Employer.

 

5.3                                 (a)                                  In the
event of a claim by an Employee as to entitlement or the amount of any
distribution or its method of payment, such Employee shall present the reason
for his claim in writing to the Plan Administrator.  The Plan Administrator
shall, within ninety (90) days after receipt of such written claim, send a
written notification to the Employee as to its disposition, unless the Plan
Administrator determines that special circumstances require an extension of time
for processing the claim.  If the Plan Administrator determines that an
extension of time for processing is required, written notice of the extension
will be furnished to the Employee prior to the termination of the initial 90-day
period.  In no event will such extension exceed a period of 90 days from the end
of such initial period.  The extension notice will indicate the special
circumstances requiring an extension of time and the date by which the plan
expects to render the benefit determination.

 

10

--------------------------------------------------------------------------------


 

(b)                                 In the event the claim is wholly or
partially denied, such written notification shall (i) state specifically the
reason or reasons for the denial, (ii) reference to the specific Plan provisions
on which the determination is based, (iii) provide a description of any
additional material or information necessary for the Employee to perfect the
claim and an explanation of why such material or information is necessary, and
(iv) set forth the procedure by which the Employee may appeal the denial of the
claim.

 

(c)                                  In the event an Employee wishes to appeal
the denial of his claim, he may request a review of such denial by making
application in writing to the Plan Administrator within sixty (60) days after
the receipt of the denial.  Such Employee (or his duly authorized legal
representative) may, upon written request to the Plan Administrator, review any
documents pertinent to his claim, and submit in writing issues and comments in
support of his position.  Within sixty (60) days after receipt of the written
appeal (unless special circumstances, such as the need to hold a hearing,
require an extension of time, but in no event more than one hundred twenty (120)
days after such receipt), the Plan Administrator shall notify the Employee of
the final decision. The final decision shall be in writing and shall include
specific reasons for the decision, written in a manner calculated to be
understood by the claimant, and specify references to the pertinent Plan
provisions on which the decision is based.

 


6.                                      PLAN ADMINISTRATION


 

6.1                                 The Plan shall be interpreted, administered
and operated by the Plan Administrator who shall have complete authority and
discretion, subject to the express provisions of the Plan and any Staff
Reduction Policy, to determine who shall be eligible to participate in the Plan
and receive Severance Pay, to interpret the Plan, to prescribe, amend and
rescind rules and regulations relating to it, and to make all other
determinations necessary or advisable for the administration of the Plan.

 

6.2                                 All questions of any character whatsoever
arising in connection with the interpretation of the Plan or its administration
or operation shall be submitted to and settled and determined by the Plan
Administrator in accordance with the procedure for claims and appeals described
in Section 5.3.  Any such settlement and determination shall be final and
conclusive, and shall bind and may be relied upon by each Participating
Employer, each of the Employees and all other parties in interest.

 

6.3                                 The Plan Administrator may delegate any of
the duties hereunder to such person or persons from time to time as it may
designate.  Except to the extent prohibited by law, any person acting hereunder
pursuant to the delegation of the Plan Administrator shall be indemnified for
actions taken pursuant to such delegation, by the Company.

 

11

--------------------------------------------------------------------------------


 


7.                                      PLAN MODIFICATION OR TERMINATION


 

7.1                                 Subject to Code Section 409A, the Plan may
be modified or amended at any time by the Company, with or without notice. 
Without limiting the foregoing, subject to Code Section 409A, the Plan may be
modified or amended to increase, decrease or eliminate the Severance Payments to
any Employee who incurs a Severance Date after such modification or amendment.

 

7.2                                 It is the intention of the Company to
continue the Plan and make Severance Payments to all eligible terminating
Employees.  However, the Company may, for any reason subject to Code
Section 409A, terminate the Plan or amend the Plan to withhold its application
as to all or some Employees in a location or other portion of the Company, a
Participating Employer or other Service Recipient, and the Plan Administrator
may, accordingly, make no Severance Payment to anyone who has not incurred a
Severance Date at the time of such termination or amendment.  The Company may
also extend the applicability of the Plan to all or some Employees in a location
or other portion of the Company, a Participating Employer or other Service
Recipient.

 

7.3                                 Any modification, amendment, termination,
withholding, extension or other action shall be in writing and apply only to
Employees with Severance Dates occurring after such action.  Any such
modification, amendment, termination, withholding, extension or other action
shall be authorized or ratified by the Company’s Board.  No such action shall
reduce or eliminate the Severance Pay of any Employee whose Severance Date
occurs before such action is taken.

 


8.                                      GENERAL PROVISIONS


 

8.1                                 This Plan is intended to be an unfunded
employee welfare benefit plan for the purposes of providing severance benefits
to a Participating Employer’s eligible terminating Employees.  The Plan is
subject to Department of Labor Regulation 2510.3-1 and, notwithstanding any
other provision of this Plan, will not provide a benefit to exceed twice the
equivalent of an Employee’s annual compensation during the year preceding
termination of employment.  In addition, all Severance Payments hereunder will
be completed within twenty-four (24) months of an Employee’s Severance Date.

 

8.2                                 Nothing in the Plan shall be deemed to give
any Employee the right to be retained in the employ of a Participating Employer,
or to interfere with the right of the Participating Employer to discharge him at
any time and for any lawful reason, without notice.

 

8.3                                 Except as otherwise provided herein or by
law, no right or interest of any Employee under the Plan shall be assignable or
transferable, in whole or in part, either directly or by operation of law or
otherwise, including, without limitation, by execution, levy or garnishment,
attachment, or pledge.  No attempted assignment or transfer thereof shall be
effective, and no right or interest of any Employee under the Plan shall

 

12

--------------------------------------------------------------------------------


 

be liable for, or subject to, any obligation or liability of such Employee.  As
to an Employee who is unable to care for his affairs, payment pursuant to this
Plan may be made directly to his legal guardian or personal representative, in
which case all liabilities of the Plan to any such Employee shall be fully
discharged.

 

8.4                                 If an Employee dies after a Severance Date,
but before receiving all Severance Payments due pursuant to this Plan, remaining
payments will be made in one lump sum to his beneficiary(ies) entitled to
receive any available death benefits under the Walter Industries, Inc. Profit
Sharing Plan, or any successor to that plan, or if the Participant does not
participate in that plan, then the beneficiary designated under the Walter
Industries, Inc. 401(k) Plan, or any successor to that plan, or if no
beneficiary is so designated, to his estate within 90 days of death.

 

8.5                                 The Plan shall be governed by, and construed
in accordance with, the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), and all applicable rules and regulations thereunder, and, to
the extent not preempted by ERISA, with the laws of the State of Florida.

 

8.6                                 Descriptive headings within this Plan are
for convenience and reference only.  The words of the headings will in no way be
held or deemed to define, describe, explain, modify or limit the meaning of any
provision, or the scope or the intent of this Plan document.

 

8.7                                 Whenever the Company or another
Participating Employer under the terms of this Plan is permitted or required to
do or perform any act, it shall be done and performed by the board of directors
of the Company or such other Participating Employer or any properly authorized
designee of the board of directors.

 

8.8                                 Throughout this Plan, and whenever
appropriate, the masculine gender shall be deemed to include the feminine and
neuter; the singular, the plural; and vice versa.

 

8.9                                 Section 409A; Taxes.  This Plan is intended
to conform in all respects to the requirements under Section 409A of the Code.
Accordingly, the Plan should be interpreted, construed, administered and applied
in a manner as shall meet and comply with the requirements of Section 409A of
the Code, and the Board may amend this Plan in its discretion so as to comply
with any such requirement. Any reference in this Plan to Section 409A of the
Code, or any subsection thereof, shall be deemed to mean and include, to the
extent then applicable and then in force and effect (but not to the extent
overruled, limited or superseded), published rulings, notices and similar
announcements issued by the Internal Revenue Service under or interpreting
Section 409A of the Code and regulations (proposed, temporary or final) issued
by the Secretary of the Treasury under or interpreting Section 409A of the Code.
Notwithstanding any other provision of this Plan, neither the Company nor any
individual acting as a director, officer, employee, agent or other
representative of the Company shall be liable to the Employee or any other
Person for any claim, loss, liability or expense arising out of any interest,
penalties

 

13

--------------------------------------------------------------------------------


 

or additional taxes due by the Employee or any other Person as a result of this
Plan or the Company’s administration of the terms of this Plan not satisfying
any of the requirements of Section 409A of the Code.

 

IN WITNESS WHEREOF, this Plan has been executed this 17th day of October, 2008.

 

 

 

WALTER INDUSTRIES, INC.

 

 

 

 

 

By:

Larry E. Williams

 

 

Senior Vice President

 

14

--------------------------------------------------------------------------------
